Citation Nr: 0532297	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  98-02 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
strain, with degenerative disc disease, rated as 10 percent 
disabling prior to August 7, 1998.  

2.  Entitlement to an increased rating for a lumbosacral 
strain, with degenerative disc disease, rated as 20 percent 
disabling between August 7, 1998, and December 17, 1999.  

3.  Entitlement to an increased rating for a lumbosacral 
strain, with degenerative disc disease, rated as 40 percent 
disabling on and after December 17, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the veteran 
a disability rating in excess of 10 percent for his 
disability of the lumbosacral spine.  He subsequently 
initiated and perfected an appeal of this decision.  In July 
1998, the veteran testified before a decision review officer 
at the RO.  A transcript of the hearing has been associated 
with the claims folder.  

The veteran's claim was previously presented to the Board in 
September 1999, August 2000, and September 2004; on each 
occasion, it was remanded for additional development.  It has 
now been returned to the Board for appellate consideration.  

During the course of this appeal, the veteran has been 
awarded increased ratings, to 20 and subsequently 40 percent, 
for his lumbosacral strain.  However, because there has been 
no clearly expressed intent on the part of the veteran to 
limit his appeal to entitlement to a specified disability 
rating, VA is required to consider entitlement to all 
available ratings for that disability.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Accordingly, this issue remains in 
appellate status.  

Additionally, because the veteran was awarded a 20 percent 
rating effective from August 7, 1998, and a 40 percent rating 
effective from December 17, 1999, the issue on appeal has 
been recharacterized as noted above.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  Prior to August 7, 1998, the veteran's lumbosacral strain 
was characterized by pain on motion, no muscle spasm on 
extreme forward bending, and only slight limitation of 
motion.  

3.  Between August 7, 1998, and December 17, 1999, the 
veteran's lumbosacral strain was characterized by muscle 
spasm of the lumbosacral spine, with no evidence of joint 
space narrowing, a positive Goldthwaite's sign, or marked 
limitation of motion.  

4.  On and after December 17, 1999, the veteran's lumbosacral 
strain was characterized by chronic pain, some muscle spasm 
of the low back, and limitation of motion, but did not 
otherwise prevent all movement of the spine.  


CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in 
excess of 10 percent for a lumbosacral strain, with 
degenerative disc disease, prior to August 7, 1998, have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5285-95 
(2002).  

2.  The criteria for the award of a disability rating in 
excess of 20 percent for a lumbosacral strain, with 
degenerative disc disease, between August 7, 1998, and 
December 17, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285-95 (2002).  

3.  The criteria for the award of a disability rating in 
excess of 40 percent for a lumbosacral strain, with 
degenerative disc disease, on and after December 17, 1999, 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-43 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 
5285-95 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
increased ratings via RO letters issued in May 2003 and 
September 2004; and the rating decisions, statements of the 
case (SOCs), supplemental statements of the case (SSOCs), and 
the Board's September 1999, August 2000, and September 2004 
remand orders issued since 1997 to the present.  In addition, 
these documents provided the veteran with specific 
information relevant to the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  In this 
respect, the Board notes that all private medical treatment 
records made known to VA have been obtained.  The veteran was 
also notified of the above development via the RO's letters 
and other mailings to the veteran.  No response or additional 
records have been received to the present.  The RO has also 
obtained the veteran's medical treatment records and 
examination reports from the Bay Pines, FL, VA medical 
center, where he has received treatment.  Thus, the Board 
finds that no additional evidence, which may aid the 
veteran's claims or might be pertinent to the bases of the 
claims, has been identified or remains outstanding, and the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the SOCs and the SSOCs, VA satisfied the fourth element of 
the notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in April 1997) and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial August 1997 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  


II. Increased rating - Lumbosacral strain

The veteran seeks a disability rating in excess of 40 percent 
for his strain of the lumbosacral spine, with degenerative 
disc disease.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2005).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's lumbosacral strain is rated under Diagnostic 
Code 5295, for lumbosacral strain.  During the course of this 
appeal, the diagnostic criteria for the evaluation of spinal 
disabilities were modified.  See 68 Fed. Reg. 51454-58 
(August 27, 2003)(to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-43).  When a law or regulation changes 
while a case is pending, the version most favorable to the 
claimant applies, absent legislative intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised 
statutory or regulatory provisions, however, may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  

The May 2004 Supplemental Statement of the Case considered 
the veteran's disability in light of the revised regulatory 
provisions, and provided the veteran an updated copy of the 
criteria for his lumbosacral strain.  Therefore, no prejudice 
to the veteran exists in the Board's adjudication of this 
issue at this time.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (2002).  

Prior to the regulatory changes, Diagnostic Code 5295, for 
lumbosacral strain, provided as follows:

Severe lumbosacral strain with listing 
of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked 
limitation of forward bending in the 
standing position; loss of lateral 
motion with osteoarthritic changes; or 
narrowing or irregularity of the joint 
space; or some of the above with 
abnormal mobility on forced motion	40

Muscle spasm on extreme forward bending, 
and unilateral loss of lateral spine 
motion in standing position	20

Characteristic pain on motion	10

Slight subjective symptoms only	0

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Prior to the regulatory changes, limitation of motion of the 
lumbosacral spine was rated under Diagnostic Code 5292.  
Under this Code, a 10 percent evaluation was assigned for 
slight limitation of motion of the lumbar spine and a 20 
percent evaluation was assigned for moderate limitation of 
motion.  For a 40 percent evaluation, severe limitation of 
motion was required.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

Subsequent to the regulatory changes, lumbosacral strain and 
other disabilities of the spine are rated under the General 
Rating Formula for Diseases and Injuries of the Spine, which 
provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10


Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004).  

A. Increased rating prior to August 7, 1998

The veteran was afforded VA medical examination in February 
1996, at which time he reported recurrent low back pain.  On 
objective examination, he had pain with palpation in all 
areas of the low back.  He was, however, without fixed 
deformity, postural abnormalities, or muscle spasm.  Range of 
motion was within normal limits, with the exception of 
forward flexion, which was reduced to 80º.  The diagnosis was 
of a chronic lumbar strain.  A March 1996 magnetic resonance 
imaging (MRI) of the lumbosacral spine revealed early 
degenerative changes.  Possible spasm of the lumbar muscles 
was also observed.  

The veteran next underwent VA medical examination in May 
1997, at which time he reported chronic low back pain since 
military service.  On physical evaluation, he had tenderness 
on palpation of the lumbosacral spine.  No paravertebral 
spasm was present.  Range of motion testing revealed forward 
flexion to 90º, backward extension to 35º, lateral flexion to 
40º bilaterally, and lateral rotation to 40º on the left and 
35º on the right.  The final impression was of a chronic 
lumbar strain.  

After reviewing the evidence of record dated prior to August 
7, 1998, the Board finds the preponderance of the evidence to 
be against a disability rating in excess of 10 percent for 
this time period.  The veteran has not displayed muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position, as would warrant a 20 
percent disability rating under the prior version of 
Diagnostic Code 5295.  According to the February 1996 and May 
1997 VA examination reports, the veteran did not have muscle 
spasm of the paravertebral musculature.  While a lumbar spasm 
was suspected on MRI examination in March 1996, this was 
never confirmed.  The February 1996 and May 1997 VA 
examination reports also note normal lateral spine motion, 
indicating a 20 percent rating is not warranted for the time 
period in question.  Overall, the preponderance of the 
evidence is against a disability rating in excess of 10 
percent prior to August 7, 1998.  

The veteran also does not meet the criteria for an increased 
rating under Diagnostic Code 5292, for limitation of motion, 
prior to August 7, 1998.  According to the February 1996 and 
May 1997 VA examination reports, the veteran had near full 
range of motion of the lumbosacral spine, with the exception 
of forward flexion limited to 80-90º.  Thus, the 
preponderance of the evidence is against a 20 percent rating 
under Diagnostic Code 5292, as moderate limitation of motion 
has not been demonstrated prior to August 7, 1998.  Finally, 
while the veteran did report pain with motion, no examiner 
indicated the veteran had additional limitation of motion due 
to such factors as fatigue, pain, pain on use, weakness, or 
incoordination.  Thus, an increased rating based on the 
factors noted by the Court in DeLuca is not warranted.  

In conclusion, a preponderance of the evidence is against the 
award of a disability rating in excess of 10 percent prior to 
August 7, 1998.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

B. Increased rating between August 7, 1998 and December 17, 
1999

In August 1998, the veteran sought VA treatment for spasm of 
his low back.  Physical evaluation of his spine revealed some 
tightening of the paraspinal musculature, with pain reported 
on motion.  Lumbar muscles spasms were diagnosed, and pain 
medication was given the veteran.  Treatment records from 
June and July 1999 also confirm ongoing low back pain and 
muscle spasm.  

After reviewing the totality of the evidence for the period 
between August 7, 1998 and December 17, 1999, the Board finds 
the preponderance of the evidence to be against a disability 
rating for the time period in question in excess of 20 
percent.  The veteran has not demonstrated a severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign; marked limitation 
of forward bending in the standing position; loss of lateral 
motion with osteoarthritic changes; or narrowing or 
irregularity of the joint space; or some of the above with 
abnormal mobility on forced motion, as would warrant an 
increased rating of 40 percent.  

According to the veteran's August 1998 and June and July 1999 
VA treatment records, the only additional symptomatology 
noted after August 7, 1998, was increased muscle spasm of the 
lumbosacral spine.  The veteran was not observed to have 
additional limitation of motion of the lumbosacral spine, or 
other symptoms which would warrant a rating in excess of 20 
percent under Diagnostic Code 5295.  The veteran also did not 
display severe limitation of motion, as would warrant a 40 
percent rating under Diagnostic Code 5292.  Based on the 
evidence of record for that time period, a disability rating 
in excess of 20 percent must be denied.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 20 percent between August 7, 
1998, and December 17, 1999, for the veteran's lumbosacral 
strain, with degenerative disc disease.  As a preponderance 
of the evidence is against the award of an increased rating, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

C. Increased rating on and after December 17, 1999

The veteran next underwent VA medical examination in December 
1999.  He continued to report chronic low back pain which had 
worsened recently.  He also reported flare-ups of his low 
back pain on a frequent basis.  On objective physical 
examination, the veteran had lordosis and tenderness on 
palpation of the lumbosacral spine.  No spasm of the 
paravertebral musculature was observed.  Range of motion 
testing revealed forward flexion limited to 10º, extension to 
5º, and lateral rotation and flexion to 0º bilaterally.  Pain 
was reported with motion.  X-rays of the lumbosacral spine 
confirmed degenerative changes with disc space narrowing.  
The final impression was of a chronic lumbosacral strain with 
degenerative disc disease.  

The veteran was again examined by VA in December 2000.  He 
reported pain and stiffness of the low back, for which he 
used medication.  He also used a back brace, and a cane to 
assist his mobility.  Physical evaluation revealed 
significant lumbar lordosis, with some muscle spasm of the 
lumbar region.  Range of motion indicated forward flexion to 
60º, extension to 12º, lateral flexion to 25º on the left and 
30º on the right, and lateral rotation to 30º bilaterally.  
Degenerative disc disease was noted on X-ray of the 
lumbosacral spine.  

The Board notes that the RO attempted to schedule the veteran 
for a more recent VA medical examination in order to obtain 
contemporaneous findings regarding his lumbosacral spine 
disability.  However, the veteran failed to report for his 
scheduled May 2004 examination, and thus far has not offered 
an explanation for his absence.  "[T]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Because the veteran has failed to 
report for his scheduled examination, it appears no further 
avenues of development are available.  Therefore, the Board 
concludes that VA has made every effort to fully develop the 
veteran's claim, and the issue on appeal will be adjudicated 
based on the evidence of record.  See 38 C.F.R. § 3.655 
(2005).  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against a disability 
rating in excess of 40 percent on and after December 17, 
1998, for the veteran's lumbosacral strain.  As is noted 
above, a 40 percent rating is the maximum schedular rating 
available under the prior version of the diagnostic criteria 
for lumbosacral strain.  A 40 percent rating also represents 
the maximum schedular rating for limitation of motion of the 
lumbosacral spine under the prior diagnostic criteria.  Under 
the revised criteria for such spinal disabilities, 
unfavorable ankylosis of the entire thoracolumbar spine is 
required in order for a 50 percent rating to be awarded, and 
such disability has not been demonstrated in the present 
case.  At all times of record, the veteran has had at least 
some motion of his lumbosacral spine; hence, unfavorable 
ankylosis, or the functional equivalent thereof, of the 
thoracolumbar spine has not been demonstrated.  Additionally, 
no medical examiner of record, either private or VA, has 
suggested the veteran's low back impairment is functionally 
equivalent to unfavorable ankylosis of the thoracolumbar 
spine.  Also, an increased rating under 38 C.F.R. §§ 4.40, 
4.45, or the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995), is not warranted where the veteran is already 
receiving the maximum available rating for limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002); 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's lumbosacral strain has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran is retired secondary to a variety of 
medical disabilities.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

Overall, the preponderance of the evidence is against a 
rating in excess of 40 percent on and after December 17, 
1999, under any of the criteria, both old and new, applicable 
to the veteran's lumbosacral strain, with degenerative disc 
disease.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

ORDER

A disability rating in excess of 10 percent for a lumbosacral 
strain, with degenerative disc disease, prior to August 7, 
1998, is denied.  

A disability rating in excess of 20 percent for a lumbosacral 
strain, with degenerative disc disease, between August 7, 
1998, and December 17, 1999, is denied.  

A disability rating in excess of 40 percent for a lumbosacral 
strain, with degenerative disc disease, on and after December 
17, 1999, is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


